Exhibit 10.2 CAPITAL CITY ENERGY GROUP, INC. NON-QUALIFIED STOCK OPTION AWARD AGREEMENT THIS AWARD AGREEMENT (this “Agreement”) is made as of December 31, 2008(the “Grant Date”), between Capital City Energy Group, Inc., a Nevada corporation (the “Company”), and Joseph Sites ( the “Participant”). 1.Option Grant.Effective as of the Grant Date, the Company hereby grants to the Participant an option (the “Option”) to purchase 920,000 shares of the Company’s common stock (the “Common Stock”).The exercise price of the Option will be $1.80 per share (the “Exercise Price”).The Option is a non-qualified stock option.Subject to the vesting and termination of service provisions in Section 2, the Option will expire and cease to be exercisable on the fifth anniversary of the Grant Date. 2.Vesting.Provided that the Participant remains employed by the Company or any of its Subsidiaries or Affiliates as of on the relevant date, the Option shall vest and become exercisable as follows: Date Percent of Option Vested and Exercisable After the first anniversary of the Grant Date, and on or prior to the second anniversary of the Grant Date: 33.33% (306,667 shares) After the second anniversary of the Grant Date, and on or prior to the third anniversary of the Grant Date: 66.67% (613,364 shares) After the third anniversary of the Grant Date, and on or prior to the fourth anniversary of the Grant Date: 100% (920,000 shares) 3.Exercise of Option; Payment.Upon a termination of the Participant’s employment or other service with the Company and all of its Subsidiaries and Affiliates for any reason, the Participant shall forfeit any portion of the Option which has not vested and the Participant, or, in the event of the Participant’s death or Disability, the Participant’s heirs or other legal representatives, as applicable, shall have until the earlier of (i) ninety (90) days following the date of such termination or (ii) the expiration of the Option, to exercise any vested portion of the Option.Subject to vesting and other restrictions provided for hereunder, the Option may be exercised, and payment in full of the aggregate Exercise Price made, by a Participant (or, if applicable, by the Participant’s heirs or other legal representative) only by written notice (in the form prescribed by the Company) to the Company specifying the number of shares to be purchased.The aggregate Exercise Price shall be paid in full upon the exercise of the Option.Payment must be made by (i) cash or a certified or bank cashier’s check; (ii) shares of previously owned Common Stock having an aggregate Fair Market Value on the date of exercise equal to the aggregate Exercise Price; (iii) through the withholding by the Company from the Common Stock otherwise to be received, with such withheld Common Stock having an aggregate Fair Market Value on the date of exercise equal to the aggregate Exercise Price; or (iv) by any combination of such methods of payment. 4.Restrictions on Transfer.The Option granted hereunder are not transferable by the Participant.The Participant acknowledges and agrees that the Option may not be sold, transferred, gifted, donated, pledged, hypothecated, disposed of or assigned by the Participant. 5.Securities Laws Restrictions.The Participant represents that the Option and the Common Stock issued upon exercise of the Option (the “Option Shares”) are for the Participant’s own account and not on behalf of others. The Participant understands and acknowledges that federal, state and foreign securities laws govern and restrict the Participant’s right to offer, sell or otherwise dispose of the Options and the Option Shares unless the Participant’s offer, sale or other disposition thereof is registered under the Securities Act and federal, state and foreign securities laws or, in the opinion of the Company’s counsel, such offer, sale or other disposition is exempt from registration thereunder.
